Citation Nr: 0806572	
Decision Date: 02/27/08    Archive Date: 03/06/08

DOCKET NO.  05-21 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.  



REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

J. Horrigan 

INTRODUCTION

The veteran, who is the appellant, served on active duty from 
June 1967 to June 1969. 

This matter is before the Board of Veterans Appeals (Board) 
on appeal of a rating decision, dated in July 2004, of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

In January 2008, the veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is in the record.  

The claim of service connection for post-traumatic stress 
disorder is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.


REMAND 

The record shows that in July 1968 the veteran was as 
assigned to a Marine unit in Vietnam as a corpsman.  His 
decorations include the Vietnam Service Medal with the Fleet 
Marine Force Combat Operations Insignia. 

On VA examination in June 2004, the examiner reported that 
the veteran had some symptoms of post-traumatic stress 
disorder, but he did not meet the full DSM-IV criteria for a 
diagnosis. 

As the Board is required to make a finding of whether or not 
the veteran was engaged in combat and as the evidence is 
insufficient to make that factual determination, further 
evidentiary development is needed under the duty to assist.  
38 C.F.R. § 3.159.  



Accordingly, the claim is REMANDED for the following action.

1. Request the proper custodian of U.S. 
Marine Corps records for the unit history 
and lessons learned of Company B, 1st 
Battalion, 9th Marines for July 1968.  

2. If the records document a combat 
stressor, then schedule the veteran for a 
VA examination by a psychiatrist to 
determine whether the veteran has 
post-traumatic stress disorder due to the 
combat stressor or to the accidental, 
self-inflicted gunshot wound.  Also, if 
the veteran has some symptoms of post-
traumatic stress disorder, but he does not 
meet the DSM-IV criteria for a diagnosis, 
then the examiner is asked to explain why 
the diagnostic criteria are not met.  The 
veteran's file must be made available to 
the examiner for review.

3. After the above is completed, 
adjudicate the claim.  If the 
determination remains adverse to the 
veteran, furnish the veteran a 
supplemental statement of the case and 
return the case to the Board

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).

____________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2007).







 Department of Veterans Affairs


